SUMMARY ORDER
Fang Ping Li, through counsel, petitions for review of the BIA order affirming the Immigration Judge’s (“U”) decision denying her application for asylum and withholding of deportation. We assume the parties’ familiarity with the underlying facts, procedural history, and specification of issues on this petition for review.
After examining the record, we find that substantial evidence supports the IJ’s determination that Li did not credibly testify about her alleged pregnancy, forcible abortion, and threatened sterilization and thus did not establish eligibility for asylum or withholding of removal. We therefore cannot set aside the IJ’s findings of fact. See 8 U.S.C. § 1252(b)(4)(B). Moreover, we find no error of law requiring a remand. Cf Qiu v. Ashcroft, 329 F.3d 140, 149 (2d Cir.2003).
Review is therefore DENIED.